IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1775
                            Filed September 14, 2016


NICHOLAS HANEGAN,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Eliza J. Ovrom,

Judge.



      Nicholas Hanegan appeals an adverse summary judgment ruling on his

application for postconviction relief. AFFIRMED.




      Joey T. Hoover of Hoover Law Firm, P.L.L.C., Winterset, for appellant.

      Thomas J. Miller, Attorney General, Bridget A. Chambers, Assistant

Attorney General, for appellee State.




      Considered by Danilson, C.J., and Mullins and Bower, JJ.
                                       2


MULLINS, Judge.

      Nicholas Hanegan appeals an adverse summary judgment ruling on his

application for postconviction relief, claiming he was entitled to an evidentiary

hearing.   On our review, we conclude the judgment of the district court was

correct and no error of law appears. We affirm without opinion. See Iowa R.

App. P. 6.1203(a), (d).     Furthermore, even if Hanegan’s claim of newly

discovered evidence had merit, the claim is barred by not having been raised

within three years of its discovery. See Iowa Code § 822.3.

      AFFIRMED.